In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-18-00435-CV
                               ________________________


                       IN RE DALLAS JAMES MOORE, RELATOR


                                     Original Proceeding
                  Arising From Proceedings Before the 320th District Court
                                    Potter County, Texas
                Trial Court No. 73,321-D; Honorable Don Emerson, Presiding


                                      February 7, 2019

                             MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       On December 13, 2018, Dallas James Moore, a Texas inmate proceeding pro se,

filed a petition for writ of mandamus seeking to compel the Honorable Don Emerson to

rule on his petition for writ of habeas corpus.1 By letter dated December 17, this court

advised Moore that the required filing fee of $155 did not accompany the filing of his

petition. We directed him to pay the required filing fee or, in lieu thereof, to comply with



       1The Honorable Don Emerson retired on December 31, 2018. The Honorable Pamela C. Sirmon
became judge of the 320th District Court on January 1, 2019.
chapter 14 of the Texas Civil Practice and Remedies Code by filing a statement of inability

to afford payment of court costs, a separate affidavit relating to previous filings, and a

certified copy of his inmate trust account statement. See TEX. CIV. PRAC. & REM. CODE

ANN. §§ 14.002(a), 14.004 (West 2017). We further advised that if he did not comply by

December 27, this proceeding was subject to dismissal without further notice.


       On December 31, 2018, Moore filed a declaration of inability to pay costs and a

copy of his “Potter County Detention Center Resident Account Summary.” Moore also

requested additional time to provide the required chapter 14 documents. By letter of

January 4, 2019, we granted Moore an extension to January 18 and, in our letter,

reminded him that he was required to file a separate affidavit or declaration describing his

previous filings and a certified copy of his inmate trust account statement. See TEX. CIV.

PRAC. & REM. CODE ANN. § 14.004. On January 18, Moore filed a letter requesting

additional time to comply with chapter 14. We have received no further communication

from Moore since then.


       To date, Moore has not paid the filing fee or provided the required chapter 14

documents. Unless a party is excused from paying a filing fee, the clerk of this court is

required to collect filing fees set by statute or the Supreme Court when an item is

presented for filing. See TEX. R. APP. P. 5, 12.1(b). An inmate who files an affidavit or

declaration of inability to pay costs in an appeal or original proceeding must also comply

with chapter 14 of the Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC. &

REM. CODE ANN. § 14.002(a). An inmate’s failure to comply with chapter 14 is grounds

for dismissal of the appeal or original proceeding. See In re Johnson, No. 07-16-00354-

CV, 2016 Tex. App. LEXIS 11841, at *2 (Tex. App.—Amarillo Nov. 1, 2016, orig.

                                             2
proceeding) (per curiam) (mem. op.) (dismissing inmate’s petition for writ of mandamus

for failure to pay the filing fee or submit the materials required to proceed under chapter

14).


       Because Moore has failed to pay the filing fee or comply with chapter 14 of the

Texas Civil Practice and Remedies Code within the time provided by this court for

compliance, we dismiss this original proceeding.



                                                 Per Curiam




                                             3